Citation Nr: 1810515	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss from July 10, 2012 to August 12, 2012.

2.  Entitlement to a disability rating in excess 10 percent for bilateral hearing loss for the period beginning on August 12, 2012.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At the time of this decision, the Veteran's disability had been rated as 10 percent disabling.  In the decision, the RO assigned an increased evaluation of 30 percent from July 10, 2012 and then a return to the 10 percent rate as of August 12, 2012, based upon cited evidence (as described below).  This claim therefore concerns a staged rating, not a reduction, as it concerns a prospective action, and the regulations concerning the treatment of rating reductions are not applicable.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).

In July 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran waived RO review of new evidence at the hearing.  

The issue of entitlement to an increased disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral hearing loss for the period beginning on August 12, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From July 10, 2012 to August 12, 2012, audiometric testing showed hearing of Level VI in the right ear and Level VI in the left ear. 
CONCLUSION OF LAW

From July 10, 2012 to August 12, 2012, the criteria for a disability rating in excess of 30 percent for service-connected bilateral hearing loss are not met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The Veteran has not asserted any lapses in VA's duties to assist and notify as to the period from July 10, 2012 to August 12, 2012, although the Board is remanding the latter staged evaluation period for the reasons described below.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII (2016).  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) (2016).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

In this case, the Veteran seeks entitlement to a disability rating in excess of 30 percent prior to August 12, 2012 for bilateral hearing loss. 

The Veteran underwent a VA audiological examination in July 2012.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
       30
40
65
75
90
LEFT
30
40
85
90
85

The Veteran's puretone threshold averages were 67.5 decibels in the right ear and 75 decibels in the left ear.  Speech recognition was 72 percent in the right ear and 72 percent in the left ear.  

Application of the results from the July 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level VI hearing loss in the right ear and Level VI hearing loss in the left ear.  Where hearing loss is at Level VI in the worse right ear and Level VI in the better left ear, a 30 percent evaluation is assigned under Table VII. 38 C.F.R. § 4.85.  

Upon review of all the evidence of record, the Board finds that, for the period on appeal, the evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level VI hearing impairment of the right ear and Level VI hearing impairment of the left ear.  See July 2012 VA examination report.  In addition, puretone thresholds at each of the four specified frequencies were not 55 decibels or more in a VA examination report of both ears; as such, an exceptional pattern of hearing impairment was not shown.  As such, a rating in excess of 30 percent for the period prior to August 12, 2012 is not warranted. 

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss from July 10, 2012 to August 12, 2012 is denied.


REMAND

The Board finds that the evidence of record is unclear as to whether the Veteran's bilateral hearing loss warrants a higher evaluation, in excess of 10 percent disabling, for the period beginning on August 12, 2012.  During the July 2017 Board videoconference hearing, the Veteran contended that his bilateral hearing loss worsened.  He subsequently underwent audiological testing by a private physician in August 2017.  However, the private audiological examination is inadequate for rating purposes as the physician did not obtain speech recognition scores using the Maryland CNC word list.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Therefore, based on the Veteran's contention of worsening symptoms, and the inadequacy of the August 2017 examination, the Board finds that a remand for a new VA examination is warranted to assess the severity of the Veteran's bilateral hearing loss.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  After completing the requested development, afford the Veteran a VA examination with an audiologist to assess the severity of his bilateral hearing loss.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Comment should be made on the clinical significance of private audiological results from August 2017, as well as any functional effects of hearing loss.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim (for the period beginning August 12, 2012) in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


